Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2017                                                                                       Stephen J. Markman
                                                                                                                Chief Justice

                                                                                                     Robert P. Young, Jr.,
                                                                                                           Brian K. Zahra
  152035                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY                                                                        Joan L. Larsen,
  OF PLEASANT RIDGE,                                                                                                 Justices
            Plaintiffs/Counter-Defendants-
            Appellants,
                                                                   SC: 152035
  v                                                                COA: 321414
                                                                   Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/Counter-Plaintiff-
            Appellee,
  and
  45TH DISTRICT COURT,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, having received the final report of the special mediator,
  Court of Appeals Chief Judge Michael J. Talbot, that the parties were unable to reach a
  settlement agreement, the briefing periods under MCR 7.312(E) and (H) shall begin to
  run from the date of this order.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 3, 2017
                                                                              Clerk